Title: James Monroe to Thomas Jefferson, 11 October 1817
From: Monroe, James
To: Jefferson, Thomas


                    
                         
              octr. 11. 1817
                    
                    James Monroe’s best respects to Mr Jefferson—
                    The enclosed communication from Com: Chauncey, having relation to Mr Cathalan, is sent for Mr Jefferson’s inspection.
                    J.M. has occasion to refer to the treaty of Ghent, & not being able to find it among his papers, will thank Mr Jefferson for a copy of it, Should he have one. It will be returnd in a day or two.
                